905 F.2d 346
Joe Billy TOLES, Plaintiff-Appellant,v.Mr. C.E. JONES (Warden) and the Attorney General of theState of Alabama, Defendants-Appellees.
No. 88-7400.
United States Court of Appeals,Eleventh Circuit.
June 7, 1990.

Michael L. Waldman, Fried, Frank, Harris, Shriver & Jacobson, Washington, D.C., for plaintiff-appellant.
Stacey S. Houston, Asst. Atty. Gen., PCR Section, Montgomery, Ala., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Alabama;  Clarence W. Allgood, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion October 13, 1989, 11th Cir., 1989, 888 F.2d 95)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON and COX, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc with oral argument during the week of October 8, 1990, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Senior Judge James C. Hill has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. Sec. 46(c)